PER CURIAM.
James Ted Dees seeks to appeal an order denying his motion to prevent relocation of Margaret Dawn Dees, the former wife, and the parties’ minor child. In the order for which review is sought, the trial court finds that it is in the child’s best interests to allow relocation. Having considered the appellant’s responses to this Court’s orders of April 5, 2005 and May 5, 2005, this appeal is hereby dismissed as premature because the trial court has retained jurisdiction over the related issue of visitation. See T.H. v. Department of Children and Families, 736 So.2d 126 (Fla. 1st DCA 1999) (holding order in dependency proceeding was non-final where order reserved jurisdiction to determine integrally-related visitation and support issues); Newman v. Newman, 858 So.2d 1273 (Fla. 1st DCA 2003) (holding conditional reservation of jurisdiction allowing parties to determine whether additional judicial labor would be necessary rendered order non-final). Further, the order does not determine child custody and, thus, is not an appealable non-final order under rule 9.130(a)(3)(C)(iii), Florida Rules of Appellate Procedure.
DISMISSED.
VAN NORTWICK and BROWNING, JJ., concur and WOLF, J., concurs with written opinion.